DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “an elastic member installed between the piston and the nut so as to pressure the nut toward the brake shoe” is indefinite because claim 1 previously recited “a pair of nuts,” “a pair of pistons” and “brake shoes.”  As such, it is unclear whether an elastic member is installed between one of the nuts and one of the pistons to pressure the nut toward one of the brake shoes, or alternatively, an elastic member is installed between each piston an each nut, respectively, so as to pressure each nut toward a respective one of the brake shoes.  
Regarding independent claim 1, the phrase “a holder installed in the piston so as to support the elastic member” is indefinite because claim 1 previously recited “a pair of pistons.”  As such, it is unclear whether a holder is installed in only one of the pistons, or alternatively, a holder is installed in each of the pair of pistons.  
pair of pistons.”  As such, it is unclear whether a constraint ring is installed in only one of the pistons, or alternatively, a constraint ring is installed in each of the pair of pistons.  
Regarding claim 2, the phrase “wherein the holder comprises” is indefinite because it is unclear whether there is a single holder or a plurality of holders (see e.g. claim 1, above).  
Regarding claim 2, the phrase “a first holder ring installed in the piston” is indefinite because claim 1 previously recited “a pair of pistons.”  As such, it is unclear whether a first holder ring is installed in only one of the pistons, or alternatively, a first holder ring is installed in each of the pistons.  
Regarding claim 2, the phrase “a second holder ring . . . configured to constrain the nut” is indefinite because claim 1 previously recited “a pair of nuts.”  As such, it is unclear whether a second holder ring constrains only one of the nuts, or alternatively, that a second holder ring constrains each of the nuts.  
Regarding claim 2, the phrase “a second holder ring . . . constrained by the constraint ring” is indefinite because it is unclear what is meant by being “constrained.”  The specification identifies element (73) as being the “second holder ring” and element (80) as being the “constraint ring.”  As shown in Figure 3, however, the constraint ring (80) does not contact the second holder ring (73) and would not constrain movement of the second holder ring (73). 
Regarding claim 4, the phrase “the nut has an outer screw part” is indefinite because claim 1 previously recited “a pair of nuts.”  As such, it is unclear whether only one of the nuts has an outer screw part, or alternatively, that each of the nuts has an outer screw part.  
Regarding claim 5, the phrase “the piston has a constrain groove” is indefinite because claim 1 previously recited “a pair of pistons.”  As such, it is unclear whether only one of the pistons has a constraint groove, or alternatively, each of the pistons has a constraint groove.  

Regarding claim 7, the phrase “the nut” is indefinite because claim 1 previously recited “a pair of nuts.”  As such, it is unclear whether only one of the nuts is being referenced, or alternatively, each of the nuts.  
Regarding claim 8, the phrase “the nut” is indefinite because claim 1 previously recited “a pair of nuts.”  As such, it is unclear whether only one of the nuts is being referenced, or alternatively, each of the nuts.  
Regarding claim 10, the phrase “the nut” is indefinite because claim 1 previously recited “a pair of nuts.”  As such, it is unclear whether only one of the nuts is being referenced, or alternatively, each of the nuts.  
Regarding claim 11, the phrase “the nuts and the pistons are rotated in the axial direction of the 5gear shaft as the screws are rotated” is indefinite because the specification discloses that the nuts and the pistons are restricted from rotating (see e.g. ¶¶ 0032, 0033).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0106316).
see Abstract, FIG. 9) comprising: a driving part (20); a driving gear (31) rotatably connected to the driving part (see FIG. 1; ¶ 0057); 5a gear shaft (30) engaged with the driving gear so as to be rotated by the driving gear (see e.g. FIG. 4, ¶ 0057); a pair of pistons (41) disposed on both sides of the gear shaft and connected to brake shoes, respectively (see ¶ 0060); a pair of nuts (54) disposed in the respective pistons (see FIG. 7), and screwed 10to the gear shaft (see ¶ 0072); an elastic member (51) installed between the piston and the nut so as to pressure the nut toward the brake shoe (see ¶¶ 0065-0066; FIGS. 7-9); a holder (52, 53) installed in the piston so as to support the elastic member (see ¶ 0068); and  15a constraint ring (43) installed in the piston so as to constrain the holder (see FIG. 7).  
Regarding claim 2, Choi discloses that the holder comprises:  20a first holder ring (52) installed in the piston so as to support the elastic member (see FIG. 7); and a second holder ring (53) stacked on the first holder ring, configured to constrain the nut (see FIGS. 6, 7), and constrained by the constraint ring (see FIGS. 6, 7).  
Regarding claim 3, Choi discloses that the second holder ring has a second protrusion part (532) to constrain the first holder ring (see ¶ 0069), and the first holder ring is locked to and constrained by the 5constraint ring (see FIG. 7).  
Regarding claim 4, Choi discloses that the second holder ring has a holder screw part formed on the inner surface thereof (see ¶ 0069), and  10the nut has an outer screw part formed on the outer surface thereof so as to be screwed to the holder screw part (see ¶ 0069; see also FIG. 6).  
Regarding claim 6, Choi discloses that the elastic member comprises a plurality of disk springs stacked in the 20piston (see ¶ 0023).  
Regarding claim 9, Choi discloses that the driving part comprises a motor (21) and a decelerator (22), wherein a driving force of the motor is transferred to the 15driving gear through the decelerator (see FIGS. 1, 3).  
see FIG. 1); and  20a pair of screws (32) extended axially from both sides of the worm wheel, respectively, and having a screw thread screwed to the nut (see FIGS. 1, 7; see also ¶ 0072).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0106316), as applied to claim 1, above, and further in view of Shiraki (US 2011/0308898).
Regarding claim 5, Choi does not disclose that the piston has a constraint groove formed on the inner surface thereof, 15such that the constraint ring is locked to and constrained by the constraint groove.  
Shiraki teaches a brake apparatus (see Abstract, FIG. 1) comprising a piston (30) having a constraint groove (see FIG. 1, groove housing constraint member (112)) formed on the inner surface see FIG. 1), 15such that the constraint ring is locked to and constrained by the constraint groove (see FIG. 1).
It would have been obvious to replace the press-fit connection of Choi (see e.g. ¶ 0063) with the constraint ring and constraint groove of Shiraki to provide a positive locking connection (see e.g. Shiraki, FIG. 1; constraint ring cannot be displaced via axial acting forces) that prevents removal of the nut (see e.g. Shiraki, ¶ 0170) and is simple to manufacture and assemble (e.g. larger tolerances are allowed for the constraint groove of Shiraki as opposed to the press fit connection of Choi).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0106316), as applied to claim 1, above, and further in view of DeMorais et al. (US 2017/0023079).
Regarding claim 7, Choi discloses that the piston comprises: a piston body part (41) having a containing space part in which the 14nut and the elastic member are contained (see FIG. 7); a part (54) configured to communicate with the containing space part (see FIG. 7); and a piston pressing part (42) extended from the piston body part so as 5to be connected to the brake shoe (see FIGS. 1, 5).  
Choi does not disclose that the part is an anti-rotation part configured to communicate with the containing space part and prevent rotation of the nut.
Demorais teaches a brake device (see Abstract, FIGS. 1, 2) comprising a piston (5) and a nut (4) comprising an anti-rotation part (see ¶ 0052) configured to communicate with a containing space part of the piston and prevent rotation of the nut (see FIG. 2, ¶ 0052).
It would have been obvious to combine the anti-rotation part of DeMorais with the nut of Choi to prevent unintentional rotation of the nut, thereby accurately converting rotation of the gear shaft into translation of the nut and piston.  
Regarding claim 8, DeMorais teaches that the anti-rotation part is formed in a polygonal shape (see ¶ 0052), and the nut has a polygonal flange part formed on the outer surface 10thereof so as to be constrained by the anti-rotation part (see ¶ 0052).  
11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0106316) in view of Ullman (DE 102006009089) (machine translation attached).
Regarding claim 11, Choi does not disclose that the screw threads of both of the screws are formed in the opposite 15direction, the worm wheel and the screws are rotated as the driving gear is rotated, and the nuts and the pistons are rotated in the axial direction of the 5gear shaft as the screws are rotated.
Ullman teaches a parking brake apparatus (see machine translation, ¶ 0001) comprising a worm wheel (13), a gear shaft (10, 11, 12) having a pair of screws (11, 12) wherein the screw threads of both of the screws are formed in the opposite 15direction (see ¶ 0008), the worm wheel and the screws are rotated as the driving gear (14) is rotated (see ¶ 0008), and the nuts and the pistons are translated in the axial direction of the 5gear shaft as the screws are rotated (see ¶ 0008).
It would have been obvious to configure the pair screws to have threads in opposite directions to simultaneously drive both of the nuts such that the brake shoes engage the brake drum at the same time during a parking brake actuation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

May 17, 2021